No. 119,677

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                      STATE OF KANSAS,
                                          Appellee,

                                                v.

                                  JOHN PATRICK STEVENSON,
                                         Appellant.


                                SYLLABUS BY THE COURT


1.
         If a district court reaches the correct result, its decision will be upheld even though
it relied on the wrong ground or assigned erroneous reasons for its decision.


2.
         A defendant held to answer on an appearance bond for criminal charges who is not
brought to trial within 180 days after arraignment shall be entitled to be discharged from
further liability for the charged offenses. The State bears the legal obligation to ensure a
defendant is brought to trial within this statutory deadline, and a defendant need not take
any affirmative action to ensure these speedy trial rights are honored.


3.
         The plain reading of K.S.A. 2019 Supp. 22-3402(d) states that when a defendant
appears in court "on such warrant," it is referring to the bench warrant issued due to the
defendant's failure to appear at the trial or pretrial hearing in that court while on bond
because the court that issued the warrant is the court that has the power to reschedule the
trial.




                                                1
4.
       The Kansas Supreme Court in State v. Boettger, 310 Kan. 800, 818-19, 450 P.3d
805 (2019), cert. denied 140 S. Ct. 1956 (2020), declared the "reckless disregard" portion
of the criminal threat statute found in K.S.A. 2018 Supp. 21-5415(a)(1) to be
unconstitutionally overbroad because it encompassed more than true threats and thus
potentially punished constitutionally protected speech. While the Boettger court held the
2018 version of reckless criminal threat unconstitutional, the 2015 version of reckless
criminal threat is the same in relevant part and is also unconstitutional.


5.
       When an appellate court decision changes the law, that change acts prospectively
and applies only to all cases that are pending on direct review or not yet final. A
defendant whose case was on direct appeal at the time an opinion changing the law is
issued is entitled to the benefit of the change in the law.


6.
       A constitutional error is harmless if the State can show beyond a reasonable doubt
that the error complained of will not or did not affect the outcome of the trial in light of
the entire record, i.e., where there is no reasonable possibility that the error contributed to
the verdict.


7.
       When sufficiency of the evidence is challenged in a criminal case, the standard of
review is whether, after reviewing all the evidence in a light most favorable to the
prosecution, the appellate court is convinced a rational fact-finder could have found the
defendant guilty beyond a reasonable doubt. Appellate courts do not reweigh evidence,
resolve evidentiary conflicts, or make witness credibility determinations.




                                               2
8.
        The appellate courts employ a three-step process when analyzing jury instruction
issues: (1) determine whether the appellate court can or should review the issue, i.e.,
whether there is a lack of appellate jurisdiction or a failure to preserve the issue for
appeal; (2) consider the merits of the claim to determine whether error occurred below;
and (3) assess whether the error requires reversal, i.e., whether the error can be deemed
harmless. The first and third step are interrelated in that whether a party has preserved a
jury instruction issue will affect the reversibility inquiry at the third step.


9.
        Disorderly conduct as defined in K.S.A. 2019 Supp. 21-6203 is not a lesser
included offense of criminal threat as defined in K.S.A. 2019 Supp. 21-5415(a)(1)
because all the elements of disorderly conduct are not included within the elements of
criminal threat.


        Appeal from Ellis District Court; GLENN R. BRAUN, judge. Opinion filed November 20, 2020.
Affirmed in part, reversed in part, and remanded with directions.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, for appellant.


        Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before POWELL, P.J., GREEN and STANDRIDGE, JJ.


        POWELL, J.: John Patrick Stevenson was convicted by a jury of his peers of
criminal threat. He now appeals that conviction, arguing his speedy trial rights were
violated, his conviction is both unconstitutional and unsupported by the evidence, and a
lesser included instruction of disorderly conduct should have been given. Because the
State charged Stevenson in one count with both intentional and reckless criminal threat
and because it is possible the jury found him guilty of reckless criminal threat—which the


                                                      3
Kansas Supreme Court has declared to be unconstitutional—his conviction for criminal
threat must be reversed and the case remanded to the district court for a new trial. We
affirm the district court in all other respects.


                         FACTUAL AND PROCEDURAL BACKGROUND


       During the evening of July 27, 2015, Ellis Police Chief Taft Yates received a call
about a reckless driver in a white early 1990s Ford truck. Not long after, Yates saw the
truck in question make a left turn around a corner "at a high rate of speed."


       Yates initiated a traffic stop, exited his patrol vehicle, approached the driver of the
truck—Stevenson—and explained the reason for the stop. A passenger was also present.
Yates requested Stevenson's driver's license, which Stevenson did not have on him, and
learned from dispatch that Stevenson's license had been suspended. Yates told Stevenson
that he would have to take him to the Ellis Police Department "and issue him a ticket and
some instructions." Yates told the passenger she could follow them to the police
department and could take Stevenson home once they were finished. Yates informed
Stevenson he would be placed in handcuffs and asked Stevenson if he had anything in his
pockets. Stevenson said he had a straight razor in his pocket.


       At that same time, Stevenson put his hand into his front left pants pocket,
discreetly pulled out a brown prescription bottle, and tossed it on the passenger's seat of
the truck. Yates then handcuffed Stevenson and asked what he threw on the seat.
Stevenson replied, "Nothing." Yates then reached into the truck and picked up the bottle;
he discovered it was a prescription of OxyContin, which is a controlled substance, for
Kimberly A. Owston, with whom Stevenson lived and for whom he cared.


       Yates then placed Stevenson in the back of his patrol car and told the passenger
not to come to the police station after all because Stevenson was also being arrested for


                                                   4
possession of OxyContin and would be booked into jail. Yates returned to the patrol
vehicle, informed Stevenson of the crimes he was being arrested for, and discussed the
pills with Stevenson. Stevenson told Yates he was the primary care giver for Owston and
they were her pills, although at times he identified the person he was caring for as a
different individual.


       Yates transported Stevenson to the Ellis Police Department. There, Stevenson
became belligerent and agitated, which continued to escalate as he and Yates were
talking. Stevenson began threatening Yates. These threats included threats about Yates'
job and his badge, threats about taking Yates out and hanging him, and threats for Yates
to take off his gun and badge and take off Stevenson's handcuffs and then Stevenson
would "fuck [Yates] all up." Stevenson also exclaimed, "I don't care whether I have cuffs
on or not." Stevenson's outburst was captured on video, but apparently a small portion of
the video was corrupted, and not all the interaction between Yates and Stevenson was
able to be played for the jury.


       One video begins after Stevenson had been transported to the police station. It
appears Yates was not recording the entire time and at some point deemed it necessary to
turn on his body cam because the video starts with what can be assumed to be Yates'
finger briefly partially blocking the view while he is turning on the camera. Stevenson is
then heard saying, mid-sentence in an agitated manner, "—that fucking house, and move
shit around. There's pills stash—" then the body cam is pointed at Stevenson and he
immediately clams up and declares, "Don't even put that on [inaudible]. I'm not talking to
you no more." Stevenson begins to close a door, and Yates orders him to leave the door
alone and come into his office so he can begin Stevenson's paperwork. Of note, Yates
was the only officer on duty that night, so he and Stevenson were in the station alone.
Stevenson ultimately comes into Yates' office and continues to speak to Yates in an angry
manner.



                                             5
       Two females associated with Stevenson arrive at the station and ring the station's
door buzzer. Yates informs one of the females that Stevenson is going to jail; she tells
Yates that the pills were not Stevenson's and encourages Stevenson to calm down. Yates
does not permit her to come into the station. Stevenson angrily rants and walks away. The
females, one of whom is crying, buzz the door again and beg for Stevenson to be
released. Yates tells them to "explain it to the Judge, please." Yates then goes to find
Stevenson, who returned to Yates' office.


       As Yates is entering his office, Stevenson states, "Your ass is gonna get hung for
this one." Yates begins to work at his computer and is on the phone attempting to get
transportation backup. Stevenson is sitting against the far wall in Yates' office with a desk
between them. Stevenson occasionally speaks to Yates, at one point saying, "Fuck up my
corrections and I'll make your life just as bad as mine." Stevenson begins to get angry
again about the pills and abruptly stands up while yelling at Yates, explaining the pills
belong to the woman he cares for and they are not his. During this exchange he yells his
lawyer is "going to crawl up your fucking ass and choke you out."


       Some time passed between splices of the video. When the recording picks up
again, Stevenson is in the main portion of the station; Yates' office is off to one side, and
Yates is still at his desk. Stevenson states, "Fucking with me every day. This is what I get
to look forward to, huh? [Inaudible.] Local law enforcement can fuck you over and treat
you like they're your friend just so they can stick [a] knife and a dick in your ass."
Stevenson continues to rant for several minutes. At one point during this rant he
exclaims, "Why don't you take your badge and your gun off, mother fucker? I'm gonna
hang you by your fucking [inaudible]. I'm serious to fucking God." He also exclaimed,
"Take off your fucking badge and your fucking gun and let's go in the back and leave the
handcuffs on and I'll fuck you all up. Guarantee it."




                                              6
       Stevenson quickly reenters Yates' office and continues yelling at Yates. He briefly
leaves, then returns and grabs a chair in the office, with his hands still cuffed behind his
back, and carries it right up next to Yates' desk, with about a foot and a half between the
men. He repeatedly threatens Yates' job, as he has been doing throughout their encounter.
At times Yates whispers in an attempt to deescalate the situation. When backup arrives
Yates orders Stevenson to leave; Stevenson refuses to do so, prompting Yates to touch
his arm, and Stevenson exclaims, "Take your fucking hands off of me! I don't care if I got
fucking handcuffs on or not!" After a pat-down and confiscation of the straight razor by
the backup officer, Stevenson is transported to the jail.


       Yates recalled that Stevenson threatened him with physical violence "at least"
three times during the entire encounter. Although Stevenson was handcuffed, Yates
testified he took the physical threats "very seriously" because he knew someone could
inflict physical harm to another even without their hands.


       Initially, the State charged Stevenson with one count of unlawful possession of
Oxycodone, one count of criminal threat, and one count of possession of drug
paraphernalia. Stevenson pled not guilty. The district court granted Stevenson's request
for bond and released him on November 23, 2015. After being released, however,
Stevenson disappeared and his whereabouts became unknown until he was arrested in
August 2017 in Reno County on outstanding warrants.


       After Stevenson's apprehension, the State filed an amended complaint, reducing
the charges to a single count of criminal threat because Owston died before a full
investigation of the drug charges could be completed. The case proceeded to a jury trial
on February 20, 2018.


       At trial, Stevenson testified on his own behalf. He testified he was "just upset and
venting," He did not mean to threaten Yates and "was just talking shit." He did admit to


                                              7
telling Yates, "I'm going to fuck you up," but said he did so only while venting and was
mad. He never admitted it was a threat to communicate violence. He also told the jury he
"never meant anything [he] said to [Yates]."


       The jury found Stevenson guilty of one count of criminal threat. The district court
sentenced him to 12 months' imprisonment.


       Stevenson timely appeals.

                                            ANALYSIS


       Stevenson raises four points of error on appeal: (1) His statutory right to a speedy
trial was violated; (2) his conviction for criminal threat cannot stand because the criminal
threat statute is unconstitutionally overbroad; (3) there is insufficient evidence supporting
his criminal threat conviction; and (4) the district court erred in not giving an unrequested
disorderly conduct jury instruction because that offense is a lesser included offense of
criminal threat.


I.     WAS STEVENSON DENIED HIS STATUTORY RIGHT TO A SPEEDY TRIAL?


       First, Stevenson argues the district court erred in denying his motion to dismiss for
a violation of his statutory speedy trial rights. Specifically, he argues the speedy trial
clock began to run after he was brought before the Barton County District Court on its
warrant and while his Ellis County bench warrant was pending. The State replies that the
speedy trial clock on the rescheduled trial did not start to run until Stevenson appeared in
front of the Ellis County District Court.




                                               8
          A.      Standard of Review


          Often, a district court's ruling involving a defendant's speedy trial rights involves
factual and legal disputes, although the relevant facts here are undisputed. We review the
district court's factual findings to determine if they are supported by substantial
competent evidence while we give no deference to a district court's legal conclusions.
Whether a trial setting violated a defendant's statutory right to a speedy trial is a question
of law we review de novo. State v. Vaughn, 288 Kan. 140, 143, 200 P.3d 446 (2009).
Interpretation of a statute is also a question of law subject to unlimited review. State v.
Alvarez, 309 Kan. 203, 205, 432 P.3d 1015 (2019).


          B.      Speedy Trial Statute


          K.S.A. 2019 Supp. 22-3402(b) mandates that a defendant held to answer on an
appearance bond for criminal charges who is not "brought to trial within 180 days after
arraignment . . . shall be entitled to be discharged from further liability" for the charged
offenses. See State v. Brownlee, 302 Kan. 491, 503, 354 P.3d 525 (2015). The State bears
the legal obligation to ensure a defendant is brought to trial within this statutory deadline,
and a defendant need not take any affirmative action to ensure these speedy trial rights
are honored. State v. Sievers, 299 Kan. 305, 307, 323 P.3d 170 (2014).


          However, a different rule applies when the defendant's trial date has been set but
the defendant fails to appear for the trial or any pretrial hearing and a bench warrant is
issued:


                  "After any trial date has been set within the time limitation prescribed by
          subsection (a), (b) or (c), if the defendant fails to appear for the trial or any pretrial
          hearing, and a bench warrant is ordered, the trial shall be rescheduled within 90 days after
          the defendant has appeared in court after apprehension or surrender on such warrant.



                                                          9
       However, if the defendant was subject to the 180-day deadline prescribed by subsection
       (b) and more than 90 days of the original time limitation remain, then the original time
       limitation remains in effect." K.S.A. 2019 Supp. 22-3402(d).


       C.      Chronology of Events


       According to the relevant undisputed chronology, Stevenson was arraigned on
October 9, 2015; the district court set a pretrial conference for January 7, 2016, and the
trial on January 26, 2016. However, Stevenson failed to appear for the pretrial—in fact,
his bond had been revoked and a bench warrant issued due to allegations that he had
violated the terms of his pretrial release—and subsequently his counsel sought a
continuance of the trial because Stevenson's whereabouts were unknown. The district
court granted this request and indicated it would not set a new trial date until Stevenson
was apprehended and appeared in court.


       Stevenson was subsequently arrested in Reno County for outstanding warrants
from both Barton and Ellis Counties on August 22, 2017, and was personally served the
Ellis County warrant while in jail in Barton County. He appeared before the Barton
County District Court the next day and remained in the Barton County jail from the date
of his arrest until November 22, 2017, after resolving his Barton County cases. Stevenson
was again personally served the Ellis County warrant on November 25, 2017; he returned
to Ellis County on November 27, 2017, and appeared before the district court there. At
that appearance, Stevenson's trial was rescheduled for February 20, 2018—86 days later.
Stevenson subsequently moved to have his case dismissed on statutory speedy trial
grounds.


       At the February 4, 2018 hearing on the motion to discharge Stevenson's case for
statutory speedy trial violations, Stevenson's counsel did not make a specific argument as
to how the State had violated Stevenson's right to a speedy trial, stating instead, "[T]he


                                                   10
motion really speaks for itself." Stevenson's written motion before the district appears to
make the same arguments he presents to us—his statutory speedy trial rights under
K.S.A. 2019 Supp. 22-3402(d) were violated because he was not brought to trial on his
Ellis County charge within 90 days of appearing before the Barton County District Court.
The State argued then and argues now that the speedy trial clock for rescheduling the trial
did not begin to run until Stevenson appeared on the bench warrant in front of the Ellis
County District Court.


       The district court agreed with the State's argument that Stevenson's trial was
appropriately scheduled after his appearance on the warrant from Ellis County. In its
written order, it held:


               "WHEREUPON, following argument of the parties, the Court finds that the
       defendant was scheduled within ninety (90) days of [trial] after appearing before the
       Court on November 27, 2017. The time prior to that from the issuance of the bench
       warrant for the defendant's failure to appear at pretrial conference on January 7, 2016,
       through November 27, 2017, is charged to the defendant for speedy trial calculations.
       Therefore, the Court denied the defendant's Motion to Dismiss and finds the trial
       schedule is in compliance with K.S.A. 22-3402(d). The defendant's motion is denied."


       The district court based its decision in part on the fact that Stevenson had failed to
seek relief under the Uniform Mandatory Disposition of Detainers Act (UMDDA),
K.S.A. 22-4301 et seq. This conclusion was erroneous because the UMDDA only allows
those in the custody of the Secretary of Corrections to seek resolution of any pending
charges. See K.S.A. 2019 Supp. 22-4301 (UMDDA applicable to "[a]ny inmate in the
custody of the secretary of corrections"); see also State v. Burnett, 297 Kan. 447, 456,
301 P.3d 698 (2013) (UMDDA applicable to defendant being physically located in
county jail but in KDOC custody in accordance with district court's order). Here,
Stevenson was not in the custody of the Secretary of Corrections and was being held in
the Barton County jail. Nevertheless, if a district court reaches the correct result, its


                                                   11
decision will be upheld even though it relied on the wrong ground or assigned erroneous
reasons for its decision. See State v. Overman, 301 Kan. 704, 712, 348 P.3d 516 (2015).


       D.     No Speedy Trial Violation


       At dispute here is the following language in K.S.A. 2019 Supp. 22-3402(d):
"[T]he trial shall be rescheduled within 90 days after the defendant has appeared in court
after apprehension or surrender on such warrant." Stevenson argues this provision is
triggered after a defendant appears in any court; the State argues the clock does not start
running until the defendant appears in the court that issued the warrant because it alone
has the jurisdiction to schedule and conduct the trial on the outstanding charges. We
agree with the State.


       The most fundamental rule of statutory construction is the intent of the Legislature
governs if that intent can be ascertained. State v. LaPointe, 309 Kan. 299, 314, 434 P.3d
850 (2019). We must first attempt to ascertain legislative intent through the statutory
language enacted, giving common words their ordinary meanings. When a statute is plain
and unambiguous, we are not permitted to speculate about the legislative intent behind
that clear language and must refrain from reading something into the statute that is not
readily found in its words. In fact, where there is no ambiguity in the statute, we need not
resort to statutory construction. Only if the statute's language or text is unclear or
ambiguous do we use canons of construction or examine legislative history to construe
the Legislature's intent. State v. Pulliam, 308 Kan. 1354, 1364, 430 P.3d 39 (2018).


       Here, a plain reading of K.S.A. 2019 Supp. 22-3402(d) tells us that when a
defendant appears in court "on such warrant," it is referring to the bench warrant issued
due to the defendant's failure to appear at the trial or pretrial hearing in that court while
on bond. This makes sense because the court that issued the warrant—and for which the



                                              12
trial needs to be rescheduled because the defendant's elusive actions prevented the trial
from taking place—is the court that has the power to reschedule the trial.


       Applying this understanding to the facts in this case illustrates the point.
Stevenson claims his appearance before the Barton County District Court started the 90-
day clock. There are two problems with this argument. First, Stevenson did not appear in
the Barton County District Court on his Ellis County warrant. Although he was arrested
in Reno County on both Ellis County and Barton County warrants, the Barton County
District Court had the authority to resolve only the Barton County charges and warrants,
not the ones from Ellis County. See State v. Hartman, 27 Kan. App. 2d 98, 101, 998 P.2d
128 (2000) (Sedgwick County had no ability to remove defendant from Cowley County
and have him appear before Sedgwick County court).


       Second, if Stevenson is correct, the State and Ellis County would be in an
impossible position because once Stevenson appeared before the Barton County District
Court, the Ellis County authorities would have had only 90 days to bring Stevenson to
trial even though they had no authority to bring that about as long Stevenson remained in
Barton County's custody. That makes no sense.


       Applying the plain language of K.S.A. 2019 Supp. 22-3402(d) to the facts, it
becomes clear there is no statutory speedy trial violation here. Stevenson's trial in Ellis
County was originally set for January 26 and 27, 2016, which was within the time
limitation prescribed. See K.S.A. 2019 Supp. 22-3402(b). He then failed to appear for his
scheduled pretrial hearing, so the Ellis County District Court issued a bench warrant.
After Stevenson resolved his Barton County cases, he was released on November 22,
2017, and was again served with the Ellis County warrant on November 25, 2017. On
November 27, 2017, Stevenson appeared before the Ellis County District Court on the
bench warrant ordered in the present case. At that appearance his trial was rescheduled
for February 20, 2018, 86 days from the date Stevenson appeared in court on the bench


                                             13
warrant issued in the instant case. Thus, Stevenson was brought to trial within 90 days
after he appeared in court on his Ellis County bench warrant, as required by K.S.A. 2019
Supp. 22-3402(d).


       Stevenson's statutory speedy trial rights were not violated.


II.    IS STEVENSON'S CRIMINAL THREAT CONVICTION UNCONSTITUTIONAL?


       Second, Stevenson argues his criminal threat conviction must be reversed because
the statute under which he was convicted is unconstitutionally overbroad. A statute's
constitutionality is a question of law subject to unlimited review. State v. Boettger, 310
Kan. 800, 803, 450 P.3d 805 (2019), cert. denied 140 S. Ct. 1956 (2020).


       Stevenson was convicted of criminal threat in violation of K.S.A. 2015 Supp. 21-
5415(a)(1), which reads:


                "(a) A criminal threat is any threat to:


                (1) Commit violence communicated with intent to place another in fear, or to
       cause the evacuation, lock down or disruption in regular, ongoing activities of any
       building, place of assembly or facility of transportation, or in reckless disregard of the
       risk of causing such fear or evacuation, lock down or disruption in regular, ongoing
       activities."


       After the briefs were filed in this case, the Kansas Supreme Court issued its
opinion in Boettger, 310 Kan. at 818-19, holding the "reckless disregard" portion of the
criminal threat statute found in K.S.A. 2018 Supp. 21-5415(a)(1) to be unconstitutionally
overbroad because it encompassed more than true threats and thus potentially punished
constitutionally protected speech. K.S.A. 2018 Supp. 21-5415(a)(1) prohibited any threat
to


                                                     14
               "[c]ommit violence communicated with intent to place another in fear, or to
       cause the evacuation, lock down or disruption in regular, ongoing activities of any
       building, place of assembly or facility of transportation, or in reckless disregard of the
       risk of causing such fear or evacuation, lock down or disruption in regular, ongoing
       activities." (Emphasis added.)


       While the Boettger court held the 2018 version of reckless criminal threat
unconstitutional, Stevenson was convicted under the 2015 version of reckless criminal
threat. This difference is immaterial because both statutes in relevant part are the same.
Thus, the 2015 version of reckless criminal threat under which Stevenson was convicted
is also unconstitutional.


       Even though reckless criminal threat was declared unconstitutional after
Stevenson's conviction, generally speaking, "when an appellate court decision changes
the law, that change acts prospectively and applies only to all cases . . . that are pending
on direct review or not yet final on the date of the appellate court decision." State v.
Mitchell, 297 Kan. 118, Syl. ¶ 3, 298 P.3d 349 (2013). Thus, because the opinion in
Boettger was issued while Stevenson's case has been on direct appeal, he is entitled to the
benefit of this change in the law. See State v. Spanta, No. 120,095, 2020 WL 4555808, at
*1 (Kan. App. 2020) (unpublished opinion).


       Shortly after the filing of Boettger, the State filed a letter of additional authority in
accordance with Supreme Court Rule 6.09 (2020 Kan. S. Ct. R. 39) and argued that any
error here was harmless. On July 15, 2020, our court issued a show cause order requiring
the State to show cause why the appeal should not be dismissed in light of Boettger. The
State responded, and we retained the appeal.


       The State argues that any error was harmless because the very language of the
threats establishes that Stevenson's threats were intentional, and "[n]o jury would find



                                                    15
these threats were anything other than intentionally made with the intent to place another
in fear."


       This argument is undermined by the Kansas Supreme Court's opinion in State v.
Johnson, 310 Kan. 835, 450 P.3d 790 (2019) (applying Boettger), cert. denied 140 S. Ct.
1956 (2020), which has facts very similar to ours and is a companion case to Boettger,
and was filed on the same day. In Boettger, the defendant's conviction was based solely
on the reckless disregard provision of the criminal threat statute. In Johnson, the State
charged the defendant with intentionally or recklessly making a criminal threat, which is
what was done here. The jury was instructed on both mental states and was given a
verdict form asking it to simply determine if Johnson was guilty of criminal threat. There
was no unanimity instruction or language in the verdict form requiring the jury to
separately determine whether Johnson acted either intentionally or recklessly. The State's
indistinct charging along with the jury instructions and verdict form created an alternative
means issue because both mental states were alleged. The Johnson court employed the
constitutional harmless error analysis to determine if the conviction was to be reversed:


               "A constitutional error is harmless if the State can show 'beyond a reasonable
       doubt that the error complained of will not or did not affect the outcome of the trial in
       light of the entire record, i.e., where there is no reasonable possibility that the error
       contributed to the verdict.' [Citations omitted.]" 310 Kan. at 843.


       Ultimately, the Kansas Supreme Court reversed Johnson's conviction and
remanded the case for a new trial, holding that the State failed to meet the no reasonable
possibility standard. In so holding, it relied on four considerations: (1) "The district court
instructed the jury on both forms of criminal threat and accurately recited the [statutory]
definitions of 'intentionally' and 'recklessly'"; (2) "neither the jury instructions nor the
State's arguments steered the jury toward convicting Johnson based solely on one mental
state or the other"; (3) the district judge did not "instruct the jury it had to agree



                                                     16
unanimously on whether Johnson acted intentionally or recklessly"; and (4) "the verdict
form did not require the jury to make a specific finding." 310 Kan. at 843. Further, the
court noted that based on the evidence, it was reasonable the jury "could have believed
the [defendant's] statements were made with a reckless disregard for whether they caused
fear." 310 Kan. at 844.


       The Kansas Supreme Court took the same approach from Johnson and applied it
in State v. Lindemuth, 312 Kan. 12, 470 P.3d 1279 (2020), where the same circumstances
existed. First, the district court instructed the jury on both mental states and provided
their statutory definitions. Second, neither the jury instruction nor the State's arguments
directed the jury towards a conviction based solely on one mental state or the other.
Third, although the district court instructed the jury that its agreement on a verdict must
be unanimous, the district court did not instruct the jury it must unanimously agree on
whether the defendant acted either intentionally or recklessly. Fourth, the verdict form
did not indicate if the jury had unanimously concluded the defendant made a criminal
threat either intentionally or recklessly. Finally, Lindemuth denied making any
threatening statements to the victim; and, based on the evidence presented at trial, a
reasonable person could have concluded that Lindemuth recklessly disregarded causing
fear in his victim rather than intentionally doing so. Therefore, the trial record provided
no basis for the district court to clearly discern whether the jury concluded the State
sufficiently proved intentional criminal threat. Given these considerations, our Supreme
Court held the State did not met its harmless error burden and, like in Johnson, reversed
Lindemuth's conviction and remanded the case to the district court. Lindemuth, 312 Kan.
at 19. Johnson and Lindemuth compel the same result here.


       The factual similarities in Johnson, Lindemuth, and our case are striking. First, the
district court here instructed the jury on both forms of criminal threat but did not provide
the statutory definitions of "intentionally" and "recklessly." The jury instructions
provided, in part:


                                             17
               "To establish this charge, each of the following claims must be proven beyond a
       reasonable doubt:


               "1. The defendant threatened to commit violence and communicated the threat
       with the intent to place another in fear; to-wit: Taft Yates, or with reckless disregard of
       the risk of causing such fear."


       Second, neither the jury instructions nor the State's arguments steered the jury
toward convicting Stevenson solely on one mental state or the other. In fact, during its
closing argument the State explicitly argued either mental state was applicable on
multiple occasions:


               "The evidence presented today is that Mr. Stevenson threatened Chief Yates. He
       did it either intentionally or with reckless disregard. . . .


               ....


               ". . . [E]ither he intended to do it or he did it with reckless disregard . . . .


               ....


               " . . . Mr. Stevenson threatened to commit violence, more than once, and Chief
       Yates was put in fear. That's it. That's the statute. Either he intended [it], or he did it with
       reckless disregard. Either way, you have seen the video, you have seen the evidence, you
       heard Chief Yates."


       Third, while the district court did give the jury a general unanimity instruction, it
did not instruct the jury it had to agree unanimously on whether Stevenson acted
intentionally or recklessly. The jury instruction read: "Your agreement upon a verdict
must be unanimous."




                                                      18
       Fourth, the verdict form did not require the jury to make a specific finding as to
whether Stevenson acted intentionally or recklessly. It simply asked the presiding juror to
sign indicating either: "We, the jury, find the defendant not guilty of criminal threat," or
"We, the jury, find the defendant guilty of criminal threat."


       Based on the evidence, it is reasonable that the jury could have believed
Stevenson's statements were made with reckless disregard for whether they caused Yates
fear. Stevenson testified he was just "talking shit" and "venting" and he did not mean to
frighten Yates. Moreover, Stevenson was handcuffed during the encounter. Although
Yates testified someone can still do physical harm while handcuffed, such a restraint
could have been a factor the jury took into consideration. In Lindemuth, our Supreme
Court remarked the jury could have believed that Lindemuth "simply spoke in the heat of
argument and the result of unthinking rage—more reckless, impulsive bluster than an
intentional threat." 312 Kan. at 18. Such "impulsive bluster" is the same type of
statements Stevenson testified he made toward Yates, and the jury could have accepted
Stevenson's assertion and still found the statements to be reckless criminal threat.


       Like in Johnson and Lindemuth, the trial record here provides no basis for us to
discern whether the jury found the State had proved beyond a reasonable doubt that
Stevenson committed criminal threat intentionally. Accordingly, we cannot conclude the
State met its harmless error burden to show there is no reasonable possibility the error
contributed to the verdict. Stevenson's conviction must be reversed.


III.   DOES SUFFICIENT EVIDENCE SUPPORT A CONVICTION OF INTENTIONAL CRIMINAL
       THREAT?


       Third, Stevenson argues insufficient evidence supports his conviction because
there was not a specific threat made to Yates.



                                             19
       Although we have already reversed Stevenson's conviction for criminal threat, we
are required to address Stevenson's argument that insufficient evidence exists to support
his conviction. If sufficient evidence supports a conviction for intentional criminal threat,
there is no Double Jeopardy Clause violation and Stevenson may be retried. As our
Supreme Court has explained:


                 "Because we have decided that the prosecutor's misconduct denied Pabst a fair
       trial, we must also address Pabst's sufficiency of the evidence argument. '[A] reviewing
       court must consider all of the evidence admitted by the trial court in deciding whether
       retrial is permissible under the Double Jeopardy Clause.' Lockhart v. Nelson, 488 U.S. 33,
       41, 109 S. Ct. 285, 102 L. Ed. 2d 265 (1988); see Burks v. United States, 437 U.S. 1, 11,
       98 S. Ct. 2141, 57 L. Ed. 2d 1 (1978)." State v. Pabst, 268 Kan. 501, 512, 996 P.2d 321
       (2000).


In making such a determination, we do not attempt to substitute the jury's role at the
retrial; rather, such an analysis is simply to safeguard Stevenson's double jeopardy rights.
Our standard of review for this inquiry is well known:


                 "'When sufficiency of the evidence is challenged in a criminal case, the standard
       of review is whether, after reviewing all the evidence in a light most favorable to the
       prosecution, the appellate court is convinced a rational factfinder could have found the
       defendant guilty beyond a reasonable doubt. Appellate courts do not reweigh evidence,
       resolve evidentiary conflicts, or make witness credibility determinations.' [Citation
       omitted.]" State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018).


       It is only in rare cases where the testimony "was so incredulous no reasonable
fact-finder could find guilt beyond a reasonable doubt" that a guilty verdict will be
reversed. State v. Torres, 308 Kan. 476, 488, 421 P.3d 733 (2018). Given the jury's guilty
verdict on criminal threat, we assume a conviction based upon intentional criminal threat
and address the address the sufficiency of the evidence to support that conviction.



                                                    20
       A review of some of the statements made by Stevenson is helpful:


             "Your ass is gonna get hung for this one."
             "Fuck up my corrections and I'll make your life just as bad as mine."
             "[My lawyer] is going to crawl up your fucking ass and choke you out."
             "Why don't you take your badge and your gun off, mother fucker? I'm
              gonna hang you by your fucking [inaudible]. I'm serious to fucking God."
             "Take off your fucking badge and your fucking gun and let's go in the back
              and leave the handcuffs on and I'll fuck you all up. Guarantee it."
             "Take your fucking hands off of me! I don't care if I got fucking handcuffs
              on or not!"


       "[C]riminal threat is any threat to . . . [c]ommit violence communicated with intent
to place another in fear . . . ." K.S.A. 2015 Supp. 21-5415(a)(1). "A person acts . . . 'with
intent,' with respect to the nature of such person's conduct or to a result of such person's
conduct when it is such person's conscious objective or desire to engage in the conduct or
cause the result." K.S.A. 2015 Supp. 21-5202(h). A "threat" is made when the statement
reveals intent to inflict physical or other harm on another's person or property. State v.
Cope, 29 Kan. App. 2d 481, 486, 29 P.3d 974 (2001), rev'd on other grounds 273 Kan.
642, 44 P.3d 1224 (2002).


       Stevenson argues his statements were not threats because they did not directly
reference physical harm to Yates and they were idle talk and comments in jest. For
support, Stevenson cites to State v. Williams, 303 Kan. 750, 761, 368 P.3d 1065 (2016)
(statements referenced direct physical harm to specific persons), and State v. Phelps, 266
Kan. 185, 196, 967 P.2d 304 (1998) (statements were idle talk and made in jest).




                                              21
          But a review of the record on appeal contradicts Stevenson's argument. Just one of
Stevenson's statements to Yates—"Take off your fucking badge and your fucking gun
and let's go in the back and leave the handcuffs on and I'll fuck you all up. Guarantee
it."—is clearly a specific threat to Yates. Yates testified he was in fear from these
statements and he "emphatic[ally]" called for backup because in his fear he wanted to
make sure the situation did not escalate.


          Stevenson essentially asks us to place more credence in his testimony that he was
merely "talking shit" than in Yates' testimony that he was fearful. However, we are not
permitted to reweigh the evidence. See Chandler, 307 Kan. at 668. As there was
sufficient evidence for a reasonable juror to find Stevenson guilty of intentional criminal
threat, a retrial would not violate Stevenson's double jeopardy rights. The case is
remanded to the district court to allow the State to retry Stevenson on intentional criminal
threat.


IV.       DID THE DISTRICT COURT ERR IN NOT GIVING A JURY INSTRUCTION ON
          DISORDERLY CONDUCT?


          Finally, Stevenson argues the district court erred in not instructing the jury on
disorderly conduct because it is a lesser included offense of criminal threat.


          When analyzing jury instruction issues, we employ a three-step process:


          "(1) determining whether the appellate court can or should review the issue, i.e., whether
          there is a lack of appellate jurisdiction or a failure to preserve the issue for appeal; (2)
          considering the merits of the claim to determine whether error occurred below; and (3)
          assessing whether the error requires reversal, i.e., whether the error can be deemed
          harmless." State v. Williams, 295 Kan. 506, 510, 286 P.3d 195 (2012).




                                                        22
The "first and third step are interrelated in that whether a party has preserved a jury
instruction issue will affect our reversibility inquiry at the third step." State v. Bolze-
Sann, 302 Kan. 198, 209, 352 P.3d 511 (2015).


       Applying the first step to Stevenson's alleged error, there is no dispute he did not
request a disorderly conduct instruction. "When a party fails to object to or request a jury
instruction at trial, K.S.A. 22-3414(3) limits appellate review to a determination of
whether the instruction was clearly erroneous." State v. Knox, 301 Kan. 671, 680, 347
P.3d 656 (2015); see K.S.A. 2019 Supp. 22-3414(3).


       In determining under the second step whether an error actually occurred, we
"consider whether the subject instruction was legally and factually appropriate,
employing an unlimited review of the entire record." Williams, 295 Kan. 506, Syl. ¶ 4.


       At the third step, we assess whether the error requires reversal and "will only
reverse the district court if an error occurred and we are '"firmly convinced that the jury
would have reached a different verdict had the instruction error not occurred."' Knox, 301
Kan. at 680 (quoting Williams, 295 Kan. 506, Syl. ¶ 5)." State v. McLinn, 307 Kan. 307,
318, 409 P.3d 1 (2018). As the party claiming a clear error, Stevenson has the burden to
demonstrate the necessary prejudice. See 307 Kan. at 318.


       Whether a particular crime is a lesser included offense of a charged crime is a
question of law subject to unlimited review. State v. Carter, 54 Kan. App. 2d 34, 37, 395
P.3d 458 (2017).




                                               23
        A lesser included offense is:


                   "(1) A lesser degree of the same crime, except that there are no lesser degrees of
        murder in the first degree under subsection (a)(2) of K.S.A. 21-5402, and amendments
        thereto;


                   "(2) a crime where all elements of the lesser crime are identical to some of the
        elements of the crime charged;


                   "(3) an attempt to commit the crime charged; or


                   "(4) an attempt to commit a crime defined under paragraph (1) or (2)." K.S.A.
        2019 Supp. 21-5109(b).


An instruction on a lesser included crime is legally appropriate. State v. Plummer, 295
Kan. 156, 161, 283 P.3d 202 (2012).


        A criminal threat, in relevant part, is "any threat to . . . [c]ommit violence
communicated with intent to place another in fear . . . ." K.S.A. 2019 Supp. 21-
5415(a)(1). On the other hand, disorderly conduct is defined in K.S.A. 2019 Supp. 21-
6203:


                   "(a) Disorderly conduct is one or more of the following acts that the person
        knows or should know will alarm, anger or disturb others or provoke an assault or other
        breach of the peace:


                           (1) Brawling or fighting;


                           (2) disturbing an assembly, meeting or procession, not unlawful in its
                   character; or




                                                       24
                        (3) using fighting words or engaging in noisy conduct tending reasonably
               to arouse alarm, anger or resentment in others.


               ....


               "(c) As used in this section, 'fighting words' means words that by their very
       utterance inflict injury or tend to incite the listener to an immediate breach of the peace."


       As Stevenson acknowledges, another panel of this court has held that
disorderly conduct is not a lesser included offense of criminal threat. In State v.
Butler, 25 Kan. App. 2d 35, 40, 956 P.2d 733 (1998), Butler argued the district
court failed to instruct the jury on disorderly conduct (then K.S.A. 21-4101) as a
lesser included offense of criminal threat (then K.S.A. 21-3419). The State argued
criminal threat required the specific intent to terrorize, while disorderly conduct
only required the general intent that certain acts would cause alarm, anger, or
resentment in others. The State also argued criminal threat did not require the use
of obscene or abusive language as was required for disorderly conduct.


       Ultimately, the Butler panel held the district court did not err in failing to
instruct the jury on disorderly conduct: "Disorderly conduct will not usually be a
lesser included offense of criminal threat or battery. The elements of disorderly
conduct are not all included in the elements of criminal threat." 25 Kan. App. 2d at
40.


       Although Butler was decided under the previous version of the criminal
threat statute, which required "terror" rather than fear, the specific intent remains
the same. The current criminal threat statute still requires the specific intent to
place another in fear, and the current disorderly threat statute only requires general
intent that certain acts will alarm, anger, disturb, or arouse resentment. Similarly,
the elements of disorderly conduct are not all included in the elements of criminal


                                                    25
threat. In order to commit a criminal threat, there must be a threat to commit
violence. Disorderly conduct does not require a threat to commit violence.


       Accordingly, we join the panel in Butler and conclude disorderly conduct is
not a lesser included offense of criminal threat because all the elements of
disorderly conduct are not included in the elements of criminal threat. A disorderly
conduct jury instruction was not legally appropriate in this case.


       Stevenson's conviction for criminal threat is reversed, and the case is
remanded to the district court for further proceedings consistent with this opinion.


       Affirmed in part, reversed in part, and remanded with directions.




                                             26